Citation Nr: 1124111	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a right ankle disability.

2.  Entitlement to an initial rating greater than 10 percent for a lumbar spine disability.

3.  Entitlement to an initial rating greater than 10 percent and a rating greater than 30 percent from October 1, 2010 for a right knee disability.

4.  Entitlement to an initial rating greater than 10 percent for a left knee disability.

5.  Entitlement to an initial rating greater than 10 percent for bilateral hearing loss.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to March 1961 and from March 1961 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for his right ankle and lumbar spine disabilities.  He had a VA examination in October 2008.  Unfortunately, the examiner did not address whether the Veteran had additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

VA has a duty to assist veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  Because the VA examination and addendum failed to include the DeLuca criteria, the Board must return this examination report as being inadequate for rating purposes.

The Veteran seeks an initial rating in excess of 10 percent for his bilateral knee disability and a rating in excess of 30 percent for his right knee disability from October 1, 2010.  First, the Board notes that the December 2008 addendum to the October 2008 VA examination indicates instability of the knees; however, the examiner failed to indicate the severity of the instability.  

Further, in August 2009, he had a right knee replacement and was granted temporary total disability benefits for one year pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Unfortunately, at the expiration of one year, he was not afforded a new VA examination to determine the severity of his service-connected right knee disability.  Therefore, a remand is necessary to determine the current symptomatology of the right knee disability and residuals of the right knee replacement, if any.

In addition, the Veteran seeks an increased rating for his service-connected bilateral hearing loss.  Review of the evidence shows that the disability has severely affected the Veteran's employment, forcing him to retire as a pilot.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service- connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, review of the evidence shows that the disability has severely affected the Veteran's employment.  Therefore, the Board finds that the Veteran's claim should be referred to the Director of Compensation and Pension for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

Additionally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  In this case, because the service-connected bilateral hearing loss forced his medical retirement as an airline pilot, the Board finds that TDIU should be considered.  The United States Court of Appeals for Veterans Claims (Court) has recently held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Here, the Veteran has made statements that he had to quit working due to his service connected bilateral hearing loss, raising the issue of whether a grant of total disability based on individual unemployability (TDIU) is warranted.  Hence, the Veteran's claim for an increased rating for bilateral hearing loss includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R.         § 3.340, 3.341, 4.16.

Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and afforded a general medical examination.  The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without reference to any non-service connected disabilities, prevent the Veteran from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and severity of the service-connected spine, right ankle, and bilateral knee disabilities.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should address the following:

a.) perform range of motion testing for each joint and address the DeLuca criteria and whether the Veteran exhibits functional loss due to weakness, fatigability, incoordination or pain on movement;

b.) indicate whether the Veteran's knees exhibit instability or subluxation and indicate whether the instability or subluxation is mild, moderate or severe; and

c.) indicate whether the Veteran has chronic residuals consisting of severe painful motion or weakness in the right knee.

The examiner should also render findings pertinent to any residual scars (if any).  For each scar, the examiner should state the size of the area affected (in inches or centimeters), and whether the scar is deep or superficial, causes limitation motion, is unstable, is painful on examination, or otherwise limits function of the affected part.

All findings should be described in detail and all necessary diagnostic testing performed.  A rationale for all opinions should be provided.

2.  The RO should refer the Veteran's claim for an increased evaluation for bilateral hearing loss to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

3.  The Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folder should be made available to the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


